RAIT CMBS CONDUIT II, LLC
c/o RAIT Financial Trust
2929 Arch Street, 17th Floor
Philadelphia, PA 19104
215.243.9000
November 28, 2012

VIA EMAIL AND OVERNIGHT MAIL

Barclays Bank PLC
745 7th Avenue
New York, New York 10019
Attention: Francis X. Gilhool, Jr.



      Re: Master Repurchase Agreement, dated as of November 23, 2011 by and
between Barclays Bank PLC (“Purchaser”) and RAIT CMBS Conduit II, LLC (“Seller”)
(as amended, restated, supplemented, or otherwise modified and in effect from
time to time, the “Master Repurchase Agreement”)

Dear Mr. Gilhool:

Reference is hereby made to the Master Repurchase Agreement. Capitalized terms
used in this letter will have the meaning assigned to such terms in the Master
Repurchase Agreement.

This letter shall constitute formal written notice from Seller, pursuant to
Article 3(m) of the Master Repurchase Agreement, of Seller’s desire to extend
the Termination Date for a period of three hundred sixty-four (364) days.

As required under Article 3(m)(ii), (1) Seller wired to Purchaser earlier today
the Extension Fee; and (2) Seller hereby certifies to Purchaser that: (i) no
Material Adverse Effect, Margin Deficit, Default or Event of Default has
occurred and is continuing and (ii) all representations and warranties made by
Seller and Guarantor in the Transactions Documents (except to the extent
disclosed in a Requested Exceptions Report) are true, correct, complete and
accurate in all material respects.

We appreciate your willingness to extend the credit facility for an additional
three hundred sixty-four (364) days and look forward to continuing our
relationship with you.

If you have any questions, please do not hesitate to contact us.



      Very truly yours,



      RAIT CMBS CONDUIT II, LLC, a Delaware limited liability company



      By: RAIT FUNDING, LLC, a Delaware limited liability company, its sole
member and manager



      By: TABERNA REALTY FINANCE TRUST, a Maryland real estate investment trust,
its sole member



      By: /s/ Kenneth R. Frappier



    Name: Kenneth R. Frappier
Title: Executive Vice President

      cc:   VIA EMAIL AND OVERNIGHT MAIL    
Dechert LLP
Cira Centre
2929 Arch Street
Philadelphia, PA 19104
Attention: David W. Forti
E: david.forti@dechert.com
   
 

